Exhibit 10.283

 

SEPARATION AGREEMENT, GENERAL RELEASE AND WAIVER OF CLAIMS

 

This Separation Agreement, General Release and Waiver of Claims (“Agreement”) is
entered into by and between William L. Atwell (“Mr. Atwell”), on the one hand,
and The Charles Schwab Corporation (the “CSC”) and Charles Schwab & Co., Inc.,
their subsidiaries, affiliates and predecessors, successors and assigns
(collectively “Schwab” or the “Company”), on the other hand, dated as of the
date both parties have executed the Agreement (the “Execution Date”) and
effective upon the expiration of the Revocation Period described in Paragraph
26(g), below (“Effective Date”). Together, Mr. Atwell and the Company shall be
referred to herein as “the Parties.”

 

RECITALS

 

WHEREAS, the Parties agree that Mr. Atwell stepped down from his positions as
Executive Vice President and President - Individual Investor, on November 8,
2005 and the employment relationship will end as of December 31, 2005;

 

WHEREAS, the Parties now desire to definitively resolve, fully and finally, all
differences, disputes and claims Mr. Atwell might have against the Company and
anyone connected with it through and including the Execution Date, including,
but not limited to, those arising out of or relating to Mr. Atwell’s employment
relationship with Schwab and the termination thereof.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Company and Mr. Atwell hereby agree as follows:

 

AGREEMENT

 

1. Separation from Positions. Mr. Atwell stepped down as a Schwab officer, from
any and all Schwab directorships he holds, and from the Policy and Executive
Committees effective November 8, 2005 and will be deemed to have retired on the
last day of his employment as of December 31, 2005 (“Separation Date”).
Mr. Atwell shall be treated as having retired on the Separation Date for
purposes of vesting of his long-term awards, as set forth below, and for no
other purpose, including the time period to exercise vested stock options.
Mr. Atwell acknowledges and agrees that with the exception of his accrued
vacation and paychecks for the period November 16 through December 31, 2005, he
has received all wages due to him for services rendered as a result of his
employment with the Company up to and including December 31, 2005. Mr. Atwell’s
allowance and related tax reimbursement for travel and related expenses between
his residences on the East Coast and various Schwab business locations shall
terminate as of December 1, 2005.



--------------------------------------------------------------------------------

2. Consideration. Subject to and upon satisfaction by Mr. Atwell of the terms
and conditions set forth in this Agreement, Schwab agrees to provide Mr. Atwell
the following consideration:

 

  (i) a lump sum payment in the amount of nine hundred seventy-five thousand
dollars and no cents ($975,000.00), less usual and customary taxes, withholding,
and authorized deductions, payable within the next payroll cycle following the
Effective Date;

 

  (ii) Schwab will cause to be fully vested and, in the case of stock options,
fully exercisable as of the Effective Date the following awards: (a) all
restricted shares under the Restricted Shares Award Agreement dated February 25,
2003 and 51,000 restricted shares under the Restricted Shares Award Agreement
dated July 22, 2003; (b) all stock options under the Nonqualified Stock Option
Agreements dated February 27, 2002, July 16, 2002, November 8, 2002, and
September 30, 2004; (c) all stock options under the Incentive Stock Option
Agreement dated February 27, 2002; and (d) all units under the Long Term
Incentive Plan (“LTIP”) Award Agreements for the performance periods beginning
on January 1, 2003 and July 1, 2004, and 230,000 units under the LTIP Award
Agreement for the performance period beginning on July 1, 2005; provided,
however, that such awards shall otherwise continue to be subject to the terms of
the applicable plan and award agreement, except as provided in paragraph 6; and

 

  (iii) continued eligibility to participate in the Corporate Executive Bonus
Plan for calendar year 2005 based on his target bonus percentage of 150% of base
salary, actual corporate and enterprise performance for 2005, and the
pre-approved corporate and enterprise performance matrices for 2005 under the
Corporate Executive Bonus Plan, adjusted for all bonuses earned and paid during
2005, and payable at the time bonuses are paid under the terms of the Plan.

 

3. No Other Employee Benefits. Mr. Atwell is not eligible for any other benefits
or payments not specifically provided for in this Agreement. Mr. Atwell will be
offered group health continuation coverage under COBRA. Mr. Atwell will not be
eligible to accrue vacation or floating holidays after December 31, 2005. Schwab
will pay Mr. Atwell all accrued but unused vacation and floating holidays
accrued through December 31, 2005 on the next regularly scheduled payday
following the Separation Date.

 

4. Waiver of Benefits under The Charles Schwab Severance Pay Plan. Mr. Atwell
acknowledges and agrees that the consideration described in Paragraph 2, above,
is in lieu of and a substitute for any severance benefits he may have been
eligible to receive under The Charles Schwab Severance Pay Plan or under any
other severance or termination pay or benefits for which he may be eligible from
the Company. Mr. Atwell expressly agrees that he waives any such rights or
benefits in exchange for the rights and benefits provided under this Agreement.

 

2



--------------------------------------------------------------------------------

5. Retirement Savings and Investment Plan. Mr. Atwell’s active participation in
the SchwabPlan Retirement Savings and Investment Plan shall cease as of
December 31, 2005. Mr. Atwell’s vested interest in any Company contributions
(other than matching contributions under the Company’s 401(k) plan, which are
automatically fully vested) will be determined based on his service through the
Separation Date.

 

6. The Charles Schwab Corporation Stock Incentive Plans. Under the provisions of
the Company’s stock incentive plans and applicable Stock Option Agreement(s),
Mr. Atwell retains the right to exercise vested options for three (3) months
after his Separation Date. In no event shall Mr. Atwell be deemed to have
terminated on account of retirement for purposes of determining the period of
time to exercise vested stock options after his Separation Date. Any stock
options or restricted shares that are not vested as of his Separation Date or
that do not vest under Paragraph 2, above, are immediately canceled. The
applicable Stock Option or Restricted Share Agreement(s) and Plan documents
govern the vesting of options and shares and exercising of stock options. Any
LTIP units that are not vested as of Mr. Atwell’s Separation Date or that do not
vest under Paragraph 2, above, are immediately forfeited. The LTIP Award
Agreement and Plan document govern the vesting of LTIP units.

 

7. Tax Treatment. Mr. Atwell understands and agrees that Schwab is providing no
tax or legal advice, and makes no representations regarding tax obligations or
consequences, if any, related to any part of this Agreement, including any
consequences that may result with respect to the modification of stock options
pursuant to section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). Mr. Atwell further agrees that he will be responsible for his tax
obligations or consequences that may arise from this Agreement, and he shall not
seek any indemnification from Schwab in this regard. Mr. Atwell further agrees
to indemnify and hold Schwab harmless from any claims, demands, deficiencies,
levies, assessments, executions, judgments, penalties, taxes, attorneys’ fees or
recoveries by any governmental entity against Schwab for any failure by
Mr. Atwell to pay his taxes due and owing, if any, as a result of any payments
under this Agreement. The Agreement is not intended to constitute a
“nonqualified deferred compensation plan” within the meaning of section 409A of
the Code. Notwithstanding the foregoing, in the event this Agreement or any
benefit paid to Mr. Atwell hereunder is deemed to be subject to section 409A of
the Code, Mr. Atwell consents to the Company adopting such conforming amendments
as the Company deems necessary, in its sole discretion, to comply with section
409A of the Code, without reducing the amounts of any benefits due to Mr. Atwell
hereunder.

 

8. Withholding Taxes for Restricted Shares. Mr. Atwell agrees to provide payment
in cash or cash equivalents to enable Schwab to satisfy all withholding
requirements by reason of the vesting of restricted shares pursuant to Paragraph
2(ii)(a). Mr. Atwell understands that no shares will be issued to him pursuant
to Paragraph 2(ii)(a) until such obligation is satisfied.

 

3



--------------------------------------------------------------------------------

9. No Filings. Mr. Atwell represents that as of the Execution Date, he has not
filed any lawsuit, claim, charge, or complaint against Schwab or any other
Releasee identified in Paragraph 11 below, with any local, state, or federal
agency or court or self-regulatory organization (“SRO”), and that he will not
make such a filing at any time hereafter based upon any events or omissions
occurring prior to and up to the Execution Date. In the event that any agency or
court assumes jurisdiction of any lawsuit, claim, charge or complaint, or
purports to bring any legal or regulatory proceedings against Schwab or any
other Releasee identified in Paragraph 11 below on Mr. Atwell’s behalf, he
promptly will request that the agency, court, or SRO, withdraw from or dismiss
the lawsuit, claim, charge, or complaint with prejudice.

 

10. Covenant Not to Sue. Mr. Atwell covenants that he will not file, participate
in, or instigate the filing of any lawsuits, claims, charges, or complaints by
himself or by any other person or party in any local, state or federal agency or
court or SRO, except as required by law, claiming that Schwab or any other
Releasee identified in Paragraph 11 below has violated any law or obligation
based upon events or omissions occurring prior to and including the Effective
Date of this Agreement. Notwithstanding the provisions of this paragraph,
nothing in this Agreement shall be construed to preclude Mr. Atwell from timely
filing a complaint with the U.S. Equal Employment Opportunities Commission
(“EEOC”) or assisting any investigation conducted by the EEOC to the extent that
such rights are not subject to waiver. In the event Mr. Atwell breaches the
covenant contained in this Paragraph 10, Mr. Atwell agrees that he will
indemnify Schwab and any other Releasee identified in Paragraph 11 below for all
damages, fees, costs and expenses, including legal fees, incurred by Schwab or
any other Releasee identified in Paragraph 11 below, in defending, participating
in, or investigating any matter or proceeding covered by this Paragraph 10.
Furthermore, Mr. Atwell gives up all rights to individual damages in connection
with any administrative or court proceeding with respect to his employment with
or termination of employment from Schwab. If Mr. Atwell is awarded money
damages, he agrees to assign to Schwab his right and interest to such money
damages.

 

11. Complete Release by Mr. Atwell. Mr. Atwell – for himself and for his heirs,
representatives, attorneys, executors, administrators, successors, and assigns –
releases Schwab, and all of its affiliates, subsidiaries, divisions, parent
corporations, and stockholders, officers, directors, partners, servants, agents,
employees, representatives, attorneys, employee welfare and retirement plans and
the respective plan administrators and fiduciaries, past, present, and future,
all persons acting under, by, through, or in concert with any of them, and each
of them (all of whom are hereinafter referred to as “Releasees”), from any and
all actions, causes of action, grievances, obligations, costs, expenses,
damages, losses, claims, liabilities, suits, debts, demands, and benefits
(including attorneys’ fees and costs actually incurred), of whatever character,
in law or in equity, known or unknown, suspected or unsuspected, matured or
unmatured, of any kind or nature whatsoever, based on any act, omission, event,
occurrence, or nonoccurrence from the beginning of time up to and including the
Execution Date of this Agreement, including but not limited to any claims or
causes of action arising out of or in any way relating to Mr. Atwell’s
employment relationship with Schwab or any other Releasee.

 

4



--------------------------------------------------------------------------------

This release of claims includes, but is not limited to, claims for breach of any
implied or express contract or covenant; claims for promissory estoppel; claims
of entitlement to any pay (other than the payments promised in Paragraph 2);
claims of wrongful denial of insurance and employee benefits, or any claims for
wrongful termination, public policy violations, defamation, invasion of privacy,
fraud, misrepresentation, unfair business practices, emotional distress or other
common law or tort matters; claims of harassment, retaliation or discrimination
under federal, state, or local law; claims based on any federal, state or other
governmental statute, regulation or ordinance, including, without limitation,
Title VII of the Civil Rights Act, as amended, the Age Discrimination in
Employment Act, the Older Worker Benefit Protection Act, the Labor Management
Relations Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, the New York Human Rights Law, the New York City Administrative Code, the
New York Labor Law, the California Fair Employment and Housing Act, the
California Labor Code, the California Government Code, and the Employee
Retirement Income Security Act of 1974; and claims under the state or federal
constitution. It is expressly understood by Mr. Atwell that among the various
rights and claims being waived by Mr. Atwell in this Agreement are those for age
discrimination arising under the Age Discrimination in Employment Act of 1967
(29 U.S.C. sec. 621, et seq.), as amended. Specifically excluded from this
paragraph are claims for reasonable and necessary expenses (including legal/tax
accounting expenses for re-filing tax returns and any penalties imposed by
federal or state taxing authorities) arising out of the reclassification of
certain expenses in 2003 and 2004 for travel between Mr. Atwell’s residences on
the East Coast and Schwab’s business locations (including travel on company
aircraft), as personal, rather than business, expenses.

 

12. Release of Unknown Claims. In order to make this release effective as to
unknown, unsuspected or concealed claims, Mr. Atwell expressly waives the
benefits of Section 1542 of the California Civil Code, which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

In making this waiver, Mr. Atwell acknowledges that he may hereafter discover
facts in addition to or different from those which he now believes to be true
with respect to the subject matter released herein, but agrees that he has taken
that possibility into account in reaching this Agreement and that,
notwithstanding the discovery or existence of any such additional or different
facts, Mr. Atwell fully, finally, and forever settles and releases any and all
such claims.

 

13. Successors. This Agreement shall be binding upon the Parties, and their
heirs, representatives, executors, administrators, successors, insurers, and
assigns, and shall inure to the administrators, predecessors, successors, and
assignees of each of the Parties. In the event of Mr. Atwell’s death, the
benefits payable to Mr. Atwell under this Agreement shall inure to the benefit
of his heirs, successors, and assigns.

 

5



--------------------------------------------------------------------------------

14. Indemnification. Nothing in this Agreement (including the release contained
herein) shall be construed to limit Mr. Atwell’s right to indemnification or
contribution pursuant to Delaware or California law or the Company’s bylaws
arising from actions actually or allegedly taken in the scope of his employment
with the Company.

 

15. No Attorney’s Fees and Costs. The Parties will bear their own respective
costs and fees, including attorney’s fees incurred in connection with the
negotiation and execution of this Agreement, except that Mr. Atwell will be
reimbursed for his attorneys’ fees reasonably incurred in the negotiation and
execution of this Agreement in an amount not to exceed $20,000.00, subject to
review and approval by Jan Hier-King (or her designee) of all appropriately
documented invoices for the claimed attorneys’ fees.

 

16. Non-Disparagement and Cooperation.

 

16.1 Non-Disparagement.

 

Mr. Atwell shall not make any oral or written statement which (a) is disparaging
to the Company, or to the past or present directors, officers or employees of
the Company, or any Releasee as defined above, or (b) is calculated to, or which
foreseeably will, disrupt, disparage, damage, impair or otherwise interfere with
the business or reputation of the Company, its past or present directors,
officers or employees, or any Releasee as defined above, or (c) will disrupt,
impair or otherwise interfere with the Company’s relationships with its
employees, customers, agents, representatives or vendors (individually and
collectively “disparaging statements”). Mr. Atwell also agrees that he will
direct his immediate family members and representatives not to make any
disparaging statements. Mr. Atwell further agrees to refrain from acting as a
source (attributable or otherwise) or engaging in any formal or informal
dialogue with the press or media regarding his experiences with or at Schwab
that in any way injure or are detrimental to Schwab, or its past or present
directors, officers or employees of the Company, or any Releasee as defined
above, or regarding any information Mr. Atwell may have acquired (first hand or
otherwise) concerning Schwab operations, marketing or advertising strategies or
plans, financial performance, recruitment or retention strategies, or internal
policies and procedures or any other Schwab information (including but not
limited to Schwab services, products, or offerings referenced in this
Agreement). Nothing herein shall preclude Mr. Atwell from cooperating with a
governmental agency or SRO, in an investigation initiated by such agency, or
testifying in a court of law if compelled by legal process to testify as a
witness in a lawsuit in which Schwab or any Releasee is a defendant.

 

The current members of the CSC’s Board of Directors and each current member of
the CSC’s Policy and Executive Committees will not make any oral or written

 

6



--------------------------------------------------------------------------------

statement to the press or media or to any persons not employed by the Company
that is disparaging to Mr. Atwell. Nothing herein shall preclude each current
member of the CSC Board of Directors and each current Policy and Executive
Committee member from making disclosures as are necessary to Schwab’s insurance
carrier or cooperating with a governmental agency or SRO, in an investigation
initiated by such agency, or testifying in a court of law if compelled by legal
process to testify as a witness in a lawsuit.

 

16.2 Cooperation.

 

Mr. Atwell agrees not to encourage or assist in any litigation against Schwab or
any Releasee or provide testimony in any matter in which Schwab or any Releasee
has an interest unless he is required by law to do so. Notwithstanding the
foregoing, Mr. Atwell agrees to cooperate fully with any Releasee, and any
corporate affiliate of any Releasee, specifically including any attorney
retained by any of the Releasees, in connection with any pending or future
matter (including but not limited to any audit, tax proceeding, litigation,
external or internal investigation, or government proceeding) in which and to
the extent Schwab reasonably deems his cooperation to be necessary. Mr. Atwell
acknowledges and agrees that such cooperation may include, but shall in no way
be limited to, Mr. Atwell being available for an interview with any of the
Releasees, or any attorney or agent retained by any of the Releasees, providing
to any of the Releasees any documents in his possession or under his control
relating to the matter, and providing truthful sworn statements in connection
with the matter. Mr. Atwell agrees to appear and give truthful testimony as a
witness in any judicial, administrative, quasi-governmental, or investigatory
proceeding as requested by Schwab. He also agrees, upon request by Schwab, to
provide information to Schwab that he learned during the course of his
employment relationship with Schwab. If Mr. Atwell is served with process
concerning any matter in which Schwab or any Releasee has an interest, he agrees
to immediately notify Schwab. Mr. Atwell further agrees to travel, if necessary,
to give testimony in any regulatory proceeding, arbitration, or litigation.
Schwab will reimburse Mr. Atwell for reasonable travel expenses in accordance
with the travel policies then in effect for Schwab’s Executive Committee
members. This reimbursement is for Mr. Atwell’s convenience. Schwab confirms its
expectation that Mr. Atwell will provide truthful information in accordance with
this paragraph.

 

17. Confidential Information. Mr. Atwell acknowledges that by reason of his
employment as Executive Vice President and President with Schwab and his
participation in the Policy and Executive Committees of the Company, he had
access to and did receive knowledge of Schwab’s trade secrets and proprietary
and confidential information (“Confidential Information”). Mr. Atwell
understands that Confidential Information may be in any form, and includes all
copies, reproductions, summaries, analyses, or extracts thereof, based thereon
or derived therefrom, and which is the sole and exclusive property of the
Company. Mr. Atwell acknowledges and affirms his obligations to maintain the
confidentiality of Confidential Information and not to use it or to disclose it
to any third party in the future. Mr. Atwell understands and agrees that the
term “Confidential Information” includes, but is not limited to, customer
identity, customer account, information related to the assets and obligations
carried in an account

 

7



--------------------------------------------------------------------------------

by any Company customer, personal or business information, customer lists, lead
information, employee information (employment, personal, financial or account
information), employee lists, know-how, previous, current or contemplated
products and services, computer hardware or software configuration or design,
research and development, computer passwords, training materials, policies and
procedures, research projects, product designs, plans and/or methods (whether
currently in use or in development), source codes, future developments, trade
and sales information and data, pricing, financial models or formulae, business
plans, financial and business forecasts and estimates, account valuation,
information about costs and profits, pricing and pricing structure, information
concerning the Company’s or any customer’s business or financial affairs,
including its financial books and records, commitments, procedures, plans and
prospects, financial products developed by it, its securities positions, trading
strategies, and current or prospective transactions or business, and “inside
information,” technical, marketing, business, financial, or other information
that constitute trade secret information, or information not available to
competitors of the Company, the use or disclosure of which might reasonably be
construed to be contrary to the interests of the Company. Mr. Atwell also agrees
that Confidential Information is a valuable and unique asset that Schwab
actively protects and that unauthorized use and/or disclosure of Confidential
Information could cause immediate and irreparable harm to Schwab.
Notwithstanding the definition above, Confidential Information shall not include
any information that is in its protected form (i) in the public domain through
no fault of an employee of the Company or otherwise, (ii) readily and accurately
discernable from publicly-available products, literature or other information,
or (iii) approved for disclosure by prior written permission of any authorized
executive officer of Schwab specifically designated by Schwab to give such
authorization (“Authorized Officer”). Mr. Atwell further agrees that he will
not, at any time, assert any claim, ownership or other property interest in any
Confidential Information and will not, for any purpose, directly or indirectly,
disclose, reproduce, use, or disseminate in any manner, on his own behalf or on
behalf of any other person, company or entity, any Confidential Information,
unless he has received advance written consent from an Authorized Officer or he
is legally compelled (by deposition, interrogatory, request for documents,
subpoena, or similar process) to disclose any Confidential Information;
provided, however, prior to disclosing such Confidential Information, Mr. Atwell
shall give prompt prior written notice of such requirement so that the Company
may seek a protective order or other appropriate remedy or waive compliance with
the terms of this Agreement.

 

18. Non-Solicitation of Employees. Mr. Atwell acknowledges that any attempt on
his part to induce any employee, consultant or contractor to leave his/her
assignment or employment with Schwab or any Schwab entity (including U.S.
Trust), or any other effort by Mr. Atwell to interfere in those relationships
will be harmful and damaging to Schwab. Therefore, for a period of eighteen
(18) months from the Separation Date, Mr. Atwell will not, at any time up to and
including June 30, 2007, in any way (directly or indirectly), on his own behalf
or on behalf of any other person or entity solicit or attempt to solicit or
induce (which shall include, but is not limited to, contact or communication in
any manner for the purpose of soliciting or inducing) any employee, vendor,
consultant, contingent worker, or independent contractor of, or

 

8



--------------------------------------------------------------------------------

consultant to Schwab to leave his or her employment or assignment. Nothing in
this paragraph is intended to prevent Mr. Atwell from discussing possible
employment or assignments with any employee, vendor, consultant, contingent
worker, or independent contractor who contacts him directly of his or her own
volition without Mr. Atwell’s solicitation or attempted solicitation of him or
her.

 

19. Non-Solicitation of Customers. Mr. Atwell acknowledges that his positions as
Executive Vice President and President, and his position on the Policy and
Executive Committee have been special, unique, and intellectual in character,
have placed him in a position of particular confidence and trust with Company
customers, and have given him unique access to confidential and proprietary
information concerning, among other things, Schwab’s business and customers.
Accordingly, for a period of eighteen (18) months from the Separation Date,
Mr. Atwell will not, at any time up to and including June 30, 2007, directly or
indirectly, either for himself or for any other person or entity, (i) make known
to any person, firm, or corporation the names or addresses of or any information
pertaining to the Company’s customers (including any person or entity who during
the twelve (12) months prior to such time was a customer of any Schwab affiliate
or subsidiary), (ii) solicit or attempt to solicit (which shall include, but is
not limited to, contact or communication in any manner for the purpose of
soliciting or inducing) any of the Company’s customers in an attempt to divert,
transfer, or otherwise take away business or prospective business from Schwab,
including without limitation those on whom he called or whom he solicited or
with whom he became acquainted while engaged as an employee with the Company, or
(iii) sell or offer to sell any security, retirement, insurance or annuity
product or related service to any customer or prospective customer of Schwab
that he solicited or attempted to solicit in breach of his obligations
hereunder. Notwithstanding the provisions of this paragraph, Mr. Atwell will not
be in violation of this paragraph in the event that customers of the Company
directly approach Mr. Atwell to do business with him, without him having
solicited or attempted to solicit them, directly or indirectly. Nothing in this
paragraph limits Mr. Atwell’s absolute obligation under paragraph 17 to never
use Confidential Information for any purpose at any time after his Separation
Date.

 

20. Injunctive Relief. Mr. Atwell acknowledges and agrees that the restrictions
applicable to him that are contained in Paragraphs 16, 17, 18, and 19 are
material inducements to the Company’s willingness to enter into this Agreement
and necessary to protect the good will, trade secrets, and confidential and
proprietary information of the Company. Mr. Atwell further acknowledges that the
restrictions contained in these Paragraphs are reasonable in scope and duration,
will not prevent him from earning a livelihood during the applicable period of
restriction, are necessary to protect the legitimate interests of the Company,
and that any breach by Mr. Atwell of any provision contained in Paragraphs 16,
17, 18, and 19 will result in immediate irreparable injury to the Company for
which a remedy at law will be inadequate. Accordingly, Mr. Atwell acknowledges
that the Company shall be entitled to seek permanent injunctive relief against
him in the event of any breach or threatened breach by Mr. Atwell of the
provisions of Paragraphs 16, 17, 18, or 19 in addition to any other remedy that
may be available to the Company, whether at law or in equity. In any such
proceeding,

 

9



--------------------------------------------------------------------------------

Mr. Atwell waives any defense that the Company has an adequate remedy at law or
that the injury suffered as a consequence of the breach is not irreparable.
Mr. Atwell consents to the personal jurisdiction of the state courts of or
federal courts in California in any proceeding to enforce Paragraphs 16, 17, 18,
or 19 and agrees not to interpose any objection or defense based on lack of
personal jurisdiction or improper venue in any such proceeding.

 

21. Breach of Agreement. Mr. Atwell agrees that should he undertake any
activities in violation of Paragraphs 16, 17, 18, or 19, all cash payments
conferred under this Agreement (with the exception of unused vacation and
floating holidays) shall cease and the Company shall be entitled to
reimbursement by Mr. Atwell in full for any such payments already made pursuant
to Paragraph 2(i) and (iii); provided however, that such breach by Mr. Atwell
and/or cessation of payments by the Company will not affect the validity or
enforceability of the Parties’ other commitments under this Agreement (including
but not limited to Mr. Atwell’s general release and waiver of claims contained
herein).

 

22. Return of Confidential and Proprietary Information. Mr. Atwell acknowledges
that he has made arrangements to return or has returned to Schwab any and all
property, files, materials, records, manuals, written communications, or other
items (including hard copy and electronic documents, disks, and files) that he
received, obtained and/or created as part of his employment (excluding
information Mr. Atwell received about insured benefits, welfare plans, stock
option grants, restricted share awards, LTIP award agreements (including the
plans under which those awards are granted), SchwabPlan Retirement Savings and
Investment Plan, payroll information regarding Mr. Atwell, and letters of
commendation or special awards) or that are in his possession or control
belonging to Schwab or any of the Releasees, including but not limited to
company sponsored credit cards or calling cards, pagers, computer software or
hardware, keys, and identity badges. Mr. Atwell agrees that in the event he
later locates any such document, he will return it to Schwab immediately. The
Parties agree to mutually cooperate in the Company’s retention and protection of
any material that may be necessary in the event of future circumstances that
require reference to such materials.

 

23. Credit Balances. Mr. Atwell acknowledges that he has no unpaid, outstanding
balance due on any corporate business credit card. Mr. Atwell agrees that if
there is an unpaid balance due on any such card, he will submit all
documentation for reimbursement of any appropriate business-related expense in a
timely manner and will agree to pay any personal expense immediately.

 

24. Company Policies. Mr. Atwell confirms that, as of the Effective Date of this
Agreement, to the best of his knowledge, there is no commission or omission of
any act by any employee or agent of the Company that constitutes, or might
reasonably constitute, a violation of the Company’s Code of Business Conduct and
Ethics, Compliance Manual, or the Company’s legal obligations of which he is
aware (or reasonably should have been aware), that has not already been brought
to the Company’s attention or that Mr. Atwell can reasonably expect to have been
brought to the

 

10



--------------------------------------------------------------------------------

Company’s attention. Mr. Atwell agrees that he will as promptly as reasonably
possible notify the Company of any such acts or omissions to act that occurred
during and relating to Mr. Atwell’s employment with the Company and or come to
his attention after the Effective Date of this Agreement.

 

25. Corporate Approvals. The Parties acknowledge that the execution of this
Agreement and the payment of consideration hereunder are subject to review and
approval by the Compensation Committee of the CSC’s Board of Directors.

 

26. Agreement is Knowing and Voluntary. Mr. Atwell understands and agrees that
he:

 

  a. has had 21 days within which to consider this Agreement before executing
it;

 

  b. has carefully read and fully understands all of the provisions of this
Agreement;

 

  c. is, through this Agreement, releasing Schwab and the other Releasees from
any and all claims he may have against Schwab and the other Releasees, as stated
herein, that have arisen up to the date of execution of this Agreement;

 

  d. knowingly and voluntarily agrees to all of the terms set forth in this
Agreement;

 

  e. knowingly and voluntarily intends to be legally bound by the same;

 

  f. was advised, and hereby is advised in writing, to consider the terms of
this Agreement and consult with an attorney of his choice prior to executing
this Agreement; and

 

  g. has seven (7) days after signing this Agreement to revoke it; the Agreement
will not become effective or enforceable until the seven-day revocation period
has passed. Revocation can be made by delivering written notice of revocation to
Jan Hier-King, EVP Human Resources, Charles Schwab & Co., Inc., 101 Montgomery
Street, SF120KNY-28-309, San Francisco, CA 94104. For this revocation to be
effective, written notice must be received by Jan Hier-King no later than the
close of business on the seventh (7th) calendar day after Mr. Atwell signs this
Agreement. If Mr. Atwell revokes this Agreement, it shall not be effective or
enforceable and Mr. Atwell will not receive the benefits provided herein.

 

27. Employee Representations. Mr. Atwell represents that he has no pending claim
for any work-related injury, and that he is not aware of any existing injury
that would give rise to such a claim, whether under applicable worker’s
compensation laws or otherwise.

 

11



--------------------------------------------------------------------------------

28. Full and Independent Knowledge. The Parties represent that they have
discussed thoroughly all aspects of this Agreement with their respective
attorneys, fully understand all of the provisions of the Agreement, and are
voluntarily entering into this Agreement.

 

29. No Representations. The Parties acknowledge that, except as expressly set
forth herein, no representations of any kind or character have been made to
induce the execution of this Agreement.

 

30. Ownership of Claims. Mr. Atwell represents that he has not transferred or
assigned, or purported to transfer or assign, any claim released by this
Agreement. Mr. Atwell further agrees to indemnify and hold harmless each and all
of the Releasees against any and all claims based upon, arising out of, or in
any way connected with any such actual or purported transfer or assignment.

 

31. Non-Admission of Liability. Neither Party, by entering into and fulfilling
this Agreement, admits to any wrongdoing or liability and each Party denies all
allegations of wrongdoing.

 

32. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of California.

 

33. Arbitration. Except with respect to judicial injunctive relief as provided
in Paragraph 20 above, any dispute or breach arising out of or in any way
related to Mr. Atwell’s employment, separation of employment, or the
interpretation or performance of this Agreement shall be settled by arbitration
before a single arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in San
Francisco, California, to be administered by the American Arbitration
Association, and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. With the exception of initial
forum fees, the Company shall bear all costs imposed by the American Arbitration
Association to administer the arbitration including arbitrator’s fees. The
parties shall be allowed to conduct such discovery as permitted by the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association or by the arbitrator. At the conclusion of arbitration, the
arbitrator shall issue an award in writing setting forth the basis for the
award. The decision of the arbitrator shall be final and conclusive, and the
Parties waive the right to trial de novo or appeal. Further, the prevailing
party shall be entitled to recover its reasonable costs and attorney’s fees.
Excepted from this Paragraph is a complaint with the EEOC, including a challenge
to the validity of this Agreement under the law, to the extent such an exception
is required by law. Claims for unemployment insurance benefits, workers’
compensation insurance benefits, and benefits under any ERISA-governed employee
benefit plan(s) shall be resolved pursuant to the claims procedures under such
benefit plans.

 

12



--------------------------------------------------------------------------------

34. Waiver. The failure of any Party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

35. Licenses. Within thirty (30) days of Mr. Atwell’s Separation Date, a Form
U-5 will be filed with the Central Registration Depository terminating his
registration.

 

36. Miscellaneous.

 

a. The language of all parts in this Agreement shall be construed as a whole,
according to its fair meaning, and not strictly for or against either party.

 

b. Should any provision in this Agreement be declared or determined to be
illegal or invalid, the validity of the remaining parts, terms, or provisions
shall not be affected thereby, and the illegal or invalid part, term, or
provision shall be deemed not to be part of this Agreement, and all remaining
provisions shall remain valid and enforceable.

 

c. This Agreement sets forth the entire agreement between the Parties and fully
supersedes any and all prior agreements and understandings, written or
otherwise, between the Parties pertaining to the subject matter of this
Agreement.

 

d. The headings used herein are for reference only and shall not affect the
construction of this Agreement.

 

37. Counterparts. This Agreement may be executed in one or more counterparts, by
facsimile or original signature, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

38. Notification. Notice to be given under this Agreement to Schwab shall be to
Jan Hier-King, EVP Human Resources, Charles Schwab & Co., Inc., 101 Montgomery
Street, SF 120KNY-28-309, San Francisco, CA 94104 and to Mr. Atwell at 18
Windemere Place, Kennebunkport, Maine 04046.

 

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES THE RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

13



--------------------------------------------------------------------------------

 

WILLIAM L. ATWELL  

THE CHARLES SCHWAB CORPORATION

CHARLES SCHWAB & CO., INC.

/s/ William L. Atwell

--------------------------------------------------------------------------------

  By:  

Jan Hier-King

--------------------------------------------------------------------------------

    Its:   EVP Date: 11/25/05   Date:   11/29/2005

 

14